Citation Nr: 0913387	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-11 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Entitlement to an increased evaluation for residuals, 
fracture right second through fifth metatarsals with neuroma, 
currently 30 percent disabling.  

2.	Entitlement to service connection for osteoarthritic 
changes of the right knee secondary to service connected 
residuals, fracture right second through fifth metatarsals 
with neuroma.  

3.	Entitlement to service connection for osteoarthritis of 
the hips secondary to service connected residuals, fracture 
right second through fifth metatarsals with neuroma.  

4.	Entitlement to service connection for degenerative disc 
disease of the lumbar spine as secondary to service connected 
residuals, fracture right second through fifth metatarsals 
with neuroma.  

5.	Whether new and material evidence was submitted to reopen 
the claim for entitlement to service connection for a right 
ankle disability secondary to service connected residuals, 
fracture right second through fifth metatarsals with neuroma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to 
September 1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The Veteran submitted a statement in July 2008, following 
certification of the appeal to the Board.  The Veteran did 
not provide a waiver of RO consideration of the statement.  
See 38 C.F.R. § 20.1304(c) (2008).  The statement, however, 
asserts contentions that were previously considered by the 
RO.  The Board finds that the evidence is not pertinent and 
referral to the RO for initial review is not required.  Id.  

The issue regarding a right ankle disability is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.




FINDINGS OF FACT

1.	The competent medical evidence shows that the residuals of 
the fracture of the right second through fifth metatarsals 
with neuroma is severely disabling.  

2.	The competent medical evidence of record does not 
preponderate against the claim for service connection for a 
right knee disability.  

3.	The competent medical evidence of record does not 
preponderate against the claim for service connection for a 
right hip disability.  

4.	The competent medical evidence of record does not show 
that a left hip disability is related to service or caused by 
a service connected disability.  

5.	The competent medical evidence does not show that 
degenerative disc disease of the lumbar spine was related to 
service or caused by a service connected disability.  


CONCLUSIONS OF LAW

1.	The criteria for an evaluation greater than 30 percent for 
residuals, fracture right second through fifth metatarsals 
with neuroma have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.7, 4.71(a), Diagnostic Codes 5284 
(2008).

2.	A right knee disability was proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, (West 2002 and Supp. 2008); 38 C.F.R. §§ 
3.303, 3.310 (2008).  

3.	A right hip disability was proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, (West 2002 and Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).  

4.	A left hip disability was not incurred in or aggravated by 
service and was not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
(West 2002 and Supp. 2008); 38 C.F.R. §§ 3.303, 3.310 (2008).  

5.	A lumbar spine disability was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1116, 5107 (West 2002 and Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the Veteran was initially sent a VCAA letter in 
September 2004 that provided the requirements for secondary 
service connection.  In March 2006, the Veteran was sent a 
letter that provided the requirements as set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  That 
letter also addressed service connection, secondary service 
connection and increased ratings requirements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The Veteran was also provided with a 
letter in May 2008 that complied with the requirement in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a July 2008 supplemental statement of the case issued 
after the notice was provided.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ) see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, private medical records and VA medical 
records.  The appellant was afforded VA medical examinations 
in November 2004 and November 2005.  Significantly, neither 
the appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

INCREASED RATING

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2008).  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2008).  Also, when making 
determinations as to the appropriate rating to be assigned, 
VA must take into account the veteran's entire medical 
history and circumstances.  38 C.F.R. § 4.1 (2008); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2008); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The RO evaluated the Veteran's right foot disability under 
38 C.F.R. § 4.71a, Diagnostic Codes 5283 and 5284 (2008).  
The Veteran's right foot disability is currently assigned a 
30 percent evaluation.  Under these codes, a 40 percent 
disability evaluation will be assigned for actual loss of use 
of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284 (2008).  

The Board has reviewed the medical evidence of record.  The 
VA treatment records, VA medical examinations and private 
medical records do not show that the symptoms of the right 
foot disability are so severe as to render the foot unusable.  
The Board acknowledges that the symptoms are severe and the 
Veteran experiences severe pain.  The functional limitations 
however did not prevent use of the foot.  Loss of use of a 
foot (for special monthly compensation purposes) exists where 
no effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the knee with use of a suitable prosthetic 
appliance.  The determination is made on the basis of the 
actual remaining function of the foot, i.e., whether the acts 
of balance, propulsion, etc. could be accomplished equally 
well by an amputation stump with prosthesis.  38 C.F.R. § 
4.63 (2008).  The record does not contain such evidence.  The 
records show that the Veteran is able to ambulate on his 
right foot.  VA treatment records in February 2008 show that 
after surgery the Veteran was able to walk, he had full 
muscle strength and was able to move the foot without pain.  
There was also no evidence of ankylosis or paralysis.  
Consequently, loss of use of the right foot is not shown, and 
a 40 percent rating is not warranted.

The Board further notes that to the extent that the Veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Although the 
Veteran experienced pain while working as a maintenance 
manager, there was no evidence of marked interference with 
his employment.  Hence, referral to the RO for consideration 
of the assignment of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2008) is not warranted.

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim. Id.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and a 
chronic disease such as arthritis manifests to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. § 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008). Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a); see also Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo 
v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 
Vet. App. 34 (1991).  

Right Hip and Right Knee 

The Veteran asserts that his severe right foot disability 
caused a right hip and right knee disability.  Based on the 
medical evidence of record, service connection for a right 
hip disability and right knee disability secondary to the 
service connected right foot disability is warranted.  

In an October 2004 private medical examination, the Veteran 
was examined by a podiatrist.  The podiatrist noted x-rays of 
the foot and ankle and diagnosed the Veteran with status post 
multiple fractures of the right foot with traumatic arthritis 
of the lower right extremity.  He opined that due to the 
multiple fractures and imbalance of the right lower 
extremity, the pain to the Veteran's knee and hip can 
definitely be a result the right foot injury.  

In a November 2004 VA Compensation and Pension Examination, 
the Veteran was diagnosed with mild osteoarthritic changes of 
the hips bilaterally.  An x ray of the Veteran's right knee 
revealed some mild medial compartment osteoarthritic changes.  
The examiner examined the Veteran and opined that the hip and 
right knee disability was not related to the service-
connected right foot disability because there was no 
orthopedic literature that supports that a metatarsal 
fracture would cause any changed in the progression of 
osteoarthritis of the hip or knee.  Therefore, the examiner 
concluded that the hip and knee disabilities were less likely 
as not due to or aggravated by the metatarsal fractures.  In 
November 2005, the same VA examiner reviewed the service 
treatment records and did not change his opinion.  

A January 2008 MRI of the Veteran's right hip revealed an 
unremarkable exam.  There was no bone or soft tissue 
abnormality.  An x-ray of the right hip revealed no fracture 
or dislocation.  In a January 2008 treatment note, the 
Veteran was diagnosed with right hip trochanteric bursitis.  

The Board acknowledges the conflicting medical evidence of 
record as to the etiology of the Veteran's right hip and 
right knee disabilities.  The VA examiner and the private 
podiatrist both provided detailed accounts of the 
disabilities and examined the Veteran.  They each provided a 
rationale for their opinions.  There was no indication that 
the VA examiner was a specialist, while the private physician 
was a podiatrist.  Although the VA opinion weighs against the 
claim, the private opinion is competent medical evidence that 
is in favor of the Veteran's claim.  Therefore, it is 
difficult to conclude other than that the examiners are in 
dispute over the etiology of the current disabilities.  
Accordingly, the evidence may not be said to preponderate 
against the Veteran.  As such, the Board affords the Veteran 
the benefit-of-the-doubt and grants the Veteran's claim for 
service connection for a right hip disability and right knee 
disability.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2008); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

Further, the Board notes that the Veteran's claim is for a 
bilateral hip disability.  The competent medical opinions 
only refer to a right hip disability.  As such, the Board is 
only granting service connection for a right hip disability.  
The medical evidence does not suggest that a left hip 
disability was caused by or related to the right foot 
disability or to an injury in service.  Therefore, service 
connection for a left hip disability is not warranted.  

Lumbar Spine

The Veteran does not assert that he is entitled to direct 
service connection for degenerative disc disease of the 
lumbar spine and the evidence of record does not support 
direct service connection.  The service medical records do 
not show an injury in service to the lumbar spine.  The 
competent medical evidence of record also does not relate the 
Veteran's current lumbar spine disability to an incident in 
service.  Therefore, direct service connection is not 
warranted.  The evidence of record is also devoid of any 
objective medical evidence of a lumbar spine disability until 
many decades after service.  This lapse in time weighs 
against the Veteran's claim.  In fact, the Board notes that 
there is no medical evidence depicting symptoms of or a 
diagnosis of degenerative disc disease within one year after 
separation from service.  Therefore, service connection 
cannot be presumed.  See 38 C.F.R. §§ 3.307, 3.309.

A November 2004 x-ray of the lumbar spine shows some 
sclerosis of the facet joints and some mild generative disc 
disease at L5-S1 and loss of lumbar lordosis on the lateral 
view.  

In the November 2004 VA Compensation and Pension examination, 
the examiner examined the Veteran and opined that the lumbar 
spine disability was not related to the service connected 
right foot disability because there was no orthopedic 
literature that supports that a metatarsal fracture would 
cause any change in the progression of osteoarthritis of the 
spine.  Therefore, the examiner concluded that it was less 
likely as not that it was due to or aggravated by the 
metatarsal fractures.  In November 2005, the same VA examiner 
reviewed the service treatment records and did not change his 
opinion.  

A January 2008 MRI of the Veteran's lumbar spine revealed an 
essentially normal examination.  

Based on the foregoing medical opinion and lack of evidence 
to the contrary, the Board finds that the medical evidence of 
record does not relate the lumbar spine disability to the 
service connected right foot disability.  There is no medical 
opinion of record showing that the lumbar spine disability is 
related to any service connected disability, including the 
right foot disability.  The only medical opinion of record is 
against the Veteran's claim.  Without competent medical 
evidence linking the Veteran's disability to service or to a 
service connected disability, service connection is not 
warranted.

The Board has considered the Veteran's contention that a 
relationship exists between his right foot disability and his 
lumbar spine disability, however, he is not competent to 
provide a probative opinion on a medical matter such as 
etiology as he does not have the appropriate medical training 
and expertise.  While a layman such as the Veteran can 
certainly attest to his in service experiences and current 
symptoms, he is not competent to provide an opinion linking a 
disability to a service-connected disability.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").

In sum, the evidence of record does not show an injury in 
service or a nexus between the right foot disability and the 
lumbar spine disability.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the-
doubt rule does not apply, and the Veteran's claim for 
service connection for a lumbar spine disability must be 
denied.  See 38 U.S.C.A §5107; 38 C.F.R. § 3.102.


ORDER


An increased evaluation for residuals, fracture right second 
through fifth metatarsals with neuroma, currently 30 percent 
disabling is denied.  

Service connection for a disability of the right knee 
manifested by pain secondary to service connected residuals, 
fracture right second through fifth metatarsals with neuroma 
is granted.  

Service connection for a disability of the right hip 
manifested by pain secondary to service connect residuals, 
fracture right second through fifth metatarsals with neuroma 
is granted.  

Service connection for osteoarthritis of the left hip 
secondary to service connected residuals, fracture right 
second through fifth metatarsals with neuroma is denied.  

Service connection for degenerative disc disease of the 
lumbar spine secondary to service connected residuals, 
fracture right second through fifth metatarsals with neuroma 
is denied.  


REMAND

The Veteran originally filed a claim in April 1997 for 
service connection for a right ankle disability.  This claim 
was denied by the RO in a July 1997 rating decision. The 
Veteran did not appeal this decision and the decision became 
final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

In April 1997, the Veteran filed another claim for a right 
ankle disability secondary to his service connected right 
foot disability.  The Board finds that the April 1997 claim 
is not a new claim, but a claim to reopen the previously 
denied claim for service connection for a right ankle 
disability.  Direct and secondary service connection are two 
theories by which to reach the same end, namely service 
connection.  See Roebuck v. Nicholson, 20 Vet. App. 
307 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 
474 (2004), aff'd sub nom. Bingham v. Nicholson, 421 F.3d 
1346 (Fed. Cir. 2005).  As such, the July 1997 rating 
decision is final as to the entire claim, not just the 
theories that were explicitly adjudicated.  Bingham, 421 F.3d 
at 1349.  

The Board notes that since 1997 there has not been an 
intervening change in law or regulation that has created a 
new basis of entitlement to service connection, therefore the 
Veteran's current claim is a claim to reopen the original 
claim.  See Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 
17 F.3d 368 (Fed.Cir.1994).  As the Veteran's claim is not a 
new claim, but a claim to reopen the previously denied claim, 
new and material evidence is required. See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  The Board finds that 
the notice letters sent to the Veteran in September 2004 and 
October 2007 did not comply with the requirements under Kent 
regarding the Veteran's claim to reopen his claim for service 
connection for a right ankle disability.  

Accordingly, the case is REMANDED for the following action:

1.	The Veteran should be provided with 
appropriate notice of the VA's duties to 
notify and to assist, in compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.	After ensuring that any other necessary 
development is completed, readjudicate the 
claim.  If any such action does not 
resolve the claim in the Veteran's favor, 
issue the Veteran and his representative a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


